Citation Nr: 0834614	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-03 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971, including service in the Republic of Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent rating, 
effective July 28, 2004.  The veteran has perfected his 
appeal with regard to the initial disability rating assigned 
for this condition.

The Board notes that the veteran did not indicate his 
preference for a Board hearing on his January 2007 VA Form 9.  
This appeal was certified to the Board in February 2008.  
Because the veteran did not request a personal hearing within 
90 days of his appeal being certified to the Board, the Board 
is now authorized to issue a final decision.  See 38 C.F.R. § 
20.1304.

The Board notes that, in a July 2007 rating decision, the RO 
granted service connection for peripheral neuropathy, right 
lower extremity and left lower extremity, and assigned a 10 
percent rating for each of these conditions, with both awards 
effective July 28, 2004.  The veteran has not appealed this 
decision; therefore, the Board does not have jurisdiction 
over these issues.


FINDING OF FACT

The veteran's diabetes mellitus, type II, is controlled with 
oral hypoglycemic agents, a restricted diet, and an exercise 
program; the evidence does not show that insulin and 
regulation of activities (i.e., avoidance of strenuous 
occupational and recreational activities) are required for 
treatment.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.119, Diagnostic Code 7913 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2004, prior to the 
adjudication of his claim in the August 2005 rating decision 
at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim, but he was not provided notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  However, 
the absence of such notification by VCAA letter is not 
prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation when service connection was granted 
for diabetes mellitus, type II, in the August 2005 rating 
decision.

Moreover, it is well to observe that service connection for 
diabetes mellitus, type II, has been established and an 
initial rating for this condition has been assigned.  Thus, 
the veteran has been awarded the benefit sought, and his 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the veteran service connection for 
diabetes mellitus, type II, and assigning an initial 
disability rating for this condition, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the veteran a 
Statement of the Case that addressed the initial rating 
assigned for his diabetes mellitus, type II, included notice 
of the criteria for a higher rating for that condition, and 
provided the veteran with further opportunity to identify and 
submit additional information and/or argument, which the 
veteran has done by perfecting his appeal.  See 38 U.S.C.A. 
§§ 5103A, 5104(a), 7105 (West 2002).  Under these 
circumstances, VA fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes VA medical records, a VA 
examination report, private medical records, Social Security 
Administration (SSA) records, and statements from the veteran 
and his representative.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
needs to obtain.  There is no indication that there exists 
any additional evidence that has a bearing on this case that 
has not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

Specific rating criteria

The veteran's diabetes mellitus, type II, is evaluated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).

Diagnostic Code 7913 provides the following levels of 
disability for diabetes mellitus:

100 percent - Requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight 
and strength or complications that would be compensable 
if separately evaluated.

60 percent - Requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would 
not be compensable if separately evaluated.

40 percent - Requiring insulin, restricted diet, and 
regulation of activities.

20 percent - Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet.

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.

Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's diabetes mellitus, type II, does not warrant an 
initial evaluation in excess of 20 percent at any time since 
the effective date of service connection on July 28, 2004.  
The pertinent medical evidence of record consists of VA 
treatment records dated from April 2004 to March 2007 and a 
VA examination report dated in February 2007.

VA treatment records dated from April 2004 to March 2007 
document the veteran's participation in routine exercise for 
his diabetes mellitus, and such exercise was prescribed and 
encouraged by his treating VA physicians.  These records also 
report that the veteran took oral hypoglycemic agents and 
followed a restricted diet for his diabetes mellitus.

At his February 2007 VA examination for diabetes mellitus, in 
which the claims file was reviewed, the VA examiner stated 
that the veteran took oral hypoglycemic agents and followed a 
restricted diet for his diabetes mellitus.  In addition, the 
VA examiner stated that the veteran was not restricted in his 
ability to perform strenuous activities.

As noted above, in order to warrant an evaluation in excess 
of 20 percent under Diagnostic Code 7913, the evidence must 
show that treatment for the veteran's diabetes mellitus, type 
II, requires insulin, restricted diet, and regulation of 
activities (defined by the rating criteria as avoidance of 
strenuous occupational and recreational activities).  Here, 
the pertinent medical evidence shows that treatment for the 
veteran's diabetes mellitus, type II, requires oral 
hypoglycemic agents and restricted diet, but insulin and 
regulation of activities are not required.  On the contrary, 
the evidence consistently shows that the veteran has been 
treated for his diabetes mellitus with a regular exercise 
program, which is the opposite of "regulation of 
activities" as defined by Diagnostic Code 7913 (meaning to 
avoid strenuous occupational and recreational activities).  
Based on the foregoing, the Board concludes that the 
veteran's disability fails to meet the criteria for a higher 
40 percent evaluation.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the veteran's diabetes mellitus, type II, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
solely to the veteran's diabetes mellitus, type II.  In a 
June 2004 VA treatment record, it was noted that the veteran 
had never been hospitalized because of his diabetes mellitus.  
The Board acknowledges that the veteran has not worked since 
January 2007 and recognizes the veteran's argument that he 
has been "unable to be employed" since that time, as he 
contended in a March 2008 statement.  However, at the 
veteran's February 2007 VA examination for diabetes mellitus, 
the VA examiner noted that the veteran quit his job on 
January 19, 2007 because he was "unable to perform the 
physical labor due to arthritis and low back pain."  In 
addition, a March 2007 VA treatment record noted that the 
veteran "had to quit his job at the end of January [2007] 
due to multiple medical issues."  (Emphasis added).  In sum, 
there is not enough evidence to support a conclusion that the 
veteran experienced a marked interference with employment due 
solely to his diabetes mellitus, type II.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 20 percent at any 
time since the effective date of service connection for 
diabetes mellitus, type II, on July 28, 2004.  See Fenderson, 
12 Vet. App. at 125-26.  That is to say, the veteran's 
disability has been no more than 20 percent disabling since 
the effective date of his award, so his rating cannot be 
"staged" because this represents his greatest level of 
functional impairment attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II, is not 
warranted at any time since the effective date of service 
connection on July 28, 2004.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  The benefit sought on appeal is 
accordingly denied.

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


